Citation Nr: 0015423	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-15 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of left hemicolectomy with diverticulitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 6, 
1998, for the assignment of a temporary total evaluation 
based on convalescence following surgery.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969, and from August 1990 to September 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from May and November 1998 rating decisions 
of the New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The evidence of shows that the post operative residuals 
of hemicolectomy with diverticulitis consists essentially of 
occasional abdominal pain, and minimal, infrequent leakage 
that does not require use of protective wear.

2.  The appellant underwent a left hemicolectomy on October 
6, 1998, which required a period of post operative 
convalescence.

3.  The record does not show that the appellant had, prior to 
October 6, 1998, service-connected disability necessitating 
surgery or immobilization by cast, without surgery, of one 
major joint or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for post operative residuals of left hemicolectomy 
with diverticulitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7327-7301 (1999).

2.  The criteria for an effective date earlier than October 
6, 1998, for the assignment of a temporary total evaluation 
based on convalescence following surgery are not met.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Increase

The appellant contends that the 10 percent evaluation 
assigned his service-connected post operative residuals of 
left hemicolectomy with diverticulitis does not reflect 
adequately the severity of his stomach symptomatology.  He 
asserts that the evaluation should be increased based on 
stomach pain, inside and outside, occasional seepage of fecal 
matter, the need for a fiber supplement every other day, and 
the inability to perform physically demanding labor.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disability is more severe, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Diverticulitis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, 
Diagnostic Code 7327 (1999).  VARO has rated the appellant's 
disorder on the basis of diagnostic code 7301 for adhesions 
of the peritoneum.  The Board agrees that his symptoms are 
best described by these criteria as there is no evidence of 
bowel disturbance or colitis.

Pursuant to Diagnostic Code 7301, adhesions of the 
peritoneum, a 10 percent rating is warranted for moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention; a 30 percent rating is 
warranted for moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note (1999).

At the October 1997 VA examination, the appellant reported a 
history of intestinal obstruction requiring hospitalization 
in 1991 while on active duty, diagnosed as diverticulitis.  
He was treated with medication.  Surgery was discussed but 
not performed.  The appellant further reported that he was 
under private treatment for stomach problems and that he 
recently underwent a barium enema.  He denied weight loss or 
gain, nausea, vomiting, diarrhea, constipation, and bleeding.  
He complained of occasional left sided abdominal pain about 
once every 2 months, lasting 1 to 2 days.  On examination, he 
weighed 189 pounds and his maximum in the past year was 190 
pounds.  The abdomen was non-tender.  In an addendum, it was 
noted that the appellant presented private hospital records 
dated September 1990 and August 1997; the August 1997 report 
showed scattered diverticuli in the sigmoid descending and 
transverse colon, and sessile polyps.

In January 1999, the appellant presented himself to a private 
hospital emergency room with complaints of abdominal pain.  
The principle diagnosis was partial small bowel obstruction 
and notes indicated an assessment for rule out small bowel 
obstruction.  He was treated with rehydration and 
observation.  At discharge, that same day, the chief 
complaint had resolved and his activity level was described 
as normal.

At the March 1999 VA examination, the appellant denied weight 
gain or loss, nausea, vomiting, constipation, diarrhea, and 
fistula.  He reported occasional abdominal pain.  It was 
noted that the appellant underwent a left hemicolectomy for 
diverticula on October 6, 1998, and that he took no 
medication for abdominal complaints.  Examination revealed a 
well-healed surgical scar with minimal pain on palpation.  
The abdomen was flat, soft, and non-tender (except as noted) 
without organomegaly, masses, or bruits.  Barium enema was 
refused.  The diagnosis was history of diverticulitis, status 
post hemicolectomy.

The appellant presented sworn testimony at hearings conducted 
in December 1999 and April 2000.  He argued that his stomach 
disorder warranted an increase because he had a sensitive 
stomach, inside and outside, occasional fecal leakage, and 
because he had to take a fiber supplement every other day 
since his October 1998 surgery.  The appellant denied use of 
any protective underpants garment and reported that his 
abdominal symptoms had improved since the October 1998 
surgery.  He indicated that he worked for a school athletic 
department, maintaining fields and gym floors until recently, 
and that he currently worked as a finish carpenter 5 days a 
week.  He noted that it was difficult for him to work because 
of abdominal discomfort associated with his condition.

The evidence of record shows that the post operative 
residuals of left hemicolectomy with diverticulitis consists 
essentially of occasional abdominal pain, and minimal 
infrequent leakage that does not require use of protective 
wear.  The most recent medical evidence of record does not 
show partial intestinal obstruction with related symptoms, 
nor does the appellant claim that there is obstruction with 
related symptoms.  Accordingly, the Board concludes that the 
criteria for a rating greater than 10 percent for post 
operative residuals of left hemicolectomy with diverticuli 
are not met.  Therefore, the claim for increase must be 
denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected post operative residuals 
of left hemicolectomy with diverticulitis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Earlier Effective Date Claims

The appellant seeks an effective date earlier than October 6, 
1998, for the assignment of a temporary total evaluation 
based on convalescence following surgery.  He argues in sworn 
testimony that he is entitled to a total evaluation for the 
months of August, September, October and December 1998, 
because he was first hospitalized for the onset of renewed 
stomach symptoms in August 1998.

Under 38 C.F.R. § 4.30 (1999), a total disability rating will 
be assigned when it is established that treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Entitlement is effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total ratings will be followed by appropriate schedular 
evaluations.  38 C.F.R. § 4.30 (1999).

The evidence of record shows that the appellant presented 
himself to a private hospital emergency room on August 4, 
1998, for abdominal pain.  Past history of diverticulitis was 
noted and he was treated conservatively.  He was discharged 
August 6, 1998, with a principle diagnosis of diverticulosis, 
and advised to follow-up with his private physician in 10 
days.  A private hospital operative report dated October 6, 
1998, reflects that the appellant underwent elective left 
hemicolectomy due to symptoms of diverticulitis.  A pathology 
report confirmed that a portion of the large intestine had 
diverticulosis.

In a November 1998 rating decision, VARO assigned a temporary 
100 percent evaluation for the period of October 6, 1998, to 
December 1, 1998, based on surgical or other treatment 
necessitating convalescence.

The appellant testified in April 2000 that he followed-up 
weekly for abdominal symptoms with his private physician 
between his August 1998 discharge and his October 1998 
hospital admission.  He further testified that he did not 
work during this time period because of abdominal pain 
although he did not obtain a physician's note stating that he 
could/should not work.

The record does not show that the appellant had, prior to 
October 6, 1998, service-connected disability that 
necessitated surgery or immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30 
(1999).

As the evidence of record does not show that the appellant 
was entitled to a 100 percent evaluation under paragraphs 
(a)(1), (2), or (3) of section 4.30, prior to October 6, 
1998, an effective date for a total evaluation prior to 
October 6, 1998, is not warranted.



ORDER

An increased rating for post operative residuals of left 
hemicolectomy with diverticulitis is denied.

An effective date earlier than October 6, 1998, for the 
assignment of a temporary total evaluation based on 
convalescence is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

